DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-156449, filed on 08/14/2017 was received with the present application.

Claim Objections

Claims 4 and 8 are objected to because of the following informalities that requires appropriate corrections:
In claim 4, line 4, the limitation “the outer peripheral side” should read “an outer peripheral side”.
In claim 8, line 6, the limitation “the pair of pillar portion” should read -- the pair of pillar portions”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bransma (U.S. PGPUB 2018/0023664A1), in view of Harada et al. (Japanese Patent Document JP2006-153089A hereinafter referred to as “Harada”).

In regards to claim 1, Bransma teach (Figures 1 and 5-7) a transmission belt element (transverse segment 32 illustrated in figure 7) comprising: a trunk portion (base portion 34) having a saddle surface (bearing surface 42) that is in contact with a ring (endless carrier 31 composed of the flexible rings 43) of a transmission belt (pushbelt belt 3) wound around a primary pulley (input pulley 1) and a secondary pulley (output pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1); a pair of pillar portions (pillar parts 44) extending from the trunk portion (base portion 34) so as to be positioned on both sides of the saddle surface (bearing surface 42) in a width direction (width 
Whereas, Harada teach (Figures 1 and 5-6b), a transmission belt element (element 140) comprising: a trunk portion (body portion 141) having a saddle surface (saddle surface 144) that is in contact with a ring (rings 50) of a transmission belt (metal V-belt 7) wound around a primary pulley (drive pulley 5) and a secondary pulley (driven pulley 8) of a continuously variable transmission (belt-type continuously variable transmission/ CVT 1); a pair of pillar portions (left and right pillar portions 142) extending from the trunk portion (body portion 141) so as to be positioned on both sides of the saddle surface (saddle surface 144) in a width direction (left-right direction); a rocking edge portion (locking edge portion 143) with a convex surface (paragraph 0038 disclose, the locking edge portion 143 being a curved surface having a a non-contact portion (recess 146) that is a recessed portion (figures 6a-6b clearly illustrate, the recess 146 being a sunken portion on the element 140 that is defined by depth ‘Δt’) extending along the saddle surface (saddle surface 144) in the width direction (left-right direction) so as not to be in contact with the adjacent element (another directly adjacent element 140 in the metal V-belt 7), and that at least partially divides the rocking edge portion (locking edge portion 143) in the width direction (left-right direction) (paragraphs 0015, 0034, and 0037-0038 disclose, that the recess 146 can preferably be provided on either the front main surface 140f or the rear main surface 140r of the element 140; therefore, if the recess 146 and the locking edge portion 143 are both positioned on the front main surface 140f of the element 140, it is conceivable that the recess 146 would divide the locking edge portion 143 into two section that are located on both sides of the recess 146 in the left-right direction); the non-contact portion (recess 146) having a depth (depth ‘Δt’); a depth of both end portions (depth of the tapering end portions of the recess 146 that are located outside of the central portion of the recess 146 defined by the width ‘L’) in the width direction (left-right direction) gradually decreasing as the non-contact portion (recess 146) narrows toward the rocking edge portion (locking edge portion 143) (figures 6a-6b clearly illustrate, the tapering end portions of the recess 146 that are located outside of the central portion of the recess 146 defined by the width ‘L’, narrowing in the left-right direction; therefore, the depth of said tapering end portions of the recess 146 in a thickness direction would be smaller near the locking edge portion 143 than it is near the central portion of the recess 146 defined by the width ‘L’); and a portion between the end portions (central portion of the recess 146 defined by the width ‘L’) having a constant depth (depth ‘Δt’); wherein, a width (width ‘L’) of the portion (central portion of the recess 146 defined by the width ‘L’) that has the constant depth (depth ‘Δt’) of the non-contact portion (recess 146) is narrower than a width of the saddle surface (saddle surface 144) (figures 5-6b clearly illustrate and paragraph 0029 disclose, the width ‘L’ defining the central portion of the recess 146 being substantially same as the total width of the saddle surface 144 in the left-right direction, but being smaller than the distance between the left and right pillar portions 142 in the left-right direction so as to not weaken the durability/ structural strength at the base of the left and right pillar portions 142) (see also paragraphs 0009-0040 in the translated version of the JP2006-153089A attached to this office action). 
Furthermore, Harada additionally teach (figures 1, 3-4, and 12-13b) another embodiment of the transmission belt element (element 40) comprising a rocking edge portion (locking edge portion 45) with a convex surface (paragraph 0038 disclose, the locking edge portion 45 being a curved surface having a radius ‘R’) that is formed on a front face (front main surface 40f), and a non-contact portion (recess 48') that is a recessed portion (figures 12-13b clearly illustrate, the recess 48' being a sunken portion on the element 40 that is defined by depth ‘Δt’) also formed on the front face (front main surface 40f) so as to extend along a the saddle surface (upper surface of the body portion 44 that support rings 50) of the trunk portion (body portion 44) in width direction (left-right direction); the non-contact portion (recess 48') configured not to be in contact with the adjacent element (another directly adjacent element 40 in the metal V-belt 7); wherein, a depth (depth ‘Δt’) of the non-contact portion (recess 48') being set so that an end portion of the non-contact portion (lowermost edge of the recess 48' in the vertical direction; which is indicated by the point where the dotted-line in figures 13a-13b meets the front main surface 40f) on an inner peripheral side of the transmission belt (lower perimeter side of the metal V-belt 7 in the vertical direction) is positioned on the inner peripheral side relative to a contact line of the rocking edge portion (a location of the locking edge portion 45 that makes contact with the rear main surface 40r of an adjacent element 40 when said adjacent element 40 is tilted relative to the locking edge portion 45 as illustrated in figure 13a) when a winding radius of the transmission belt is minimized (figure 13a illustrate, the orientation of two adjacent elements 40 in the metal V-belt 7 as the winding radius of the metal V-belt 7 is reduced due to said metal V-belt 7 being wound around the drive pulley 5/ driven pulley 8; figures 13a also show the location of the locking edge portion 45 that makes contact with the rear main surface 40r of an adjacent element 40 when said adjacent element 40 is tilted relative to the locking edge portion 45, being located above the lowermost edge of the recess 48' that is indicated by the point where the dotted-line in figures 13a meets the front main surface 40f; therefore, it is clear that the contact line of the locking edge portion 45 when the winding radius of the metal V-belt 7 is minimized is located above the lowermost edge of the recess 48'), and so that said end portion of the non-contact portion (lowermost edge of the recess 48' in the vertical direction; which is indicated by the point where the dotted-line in figures 13a-13b meets the front main surface 40f) does not reach an edge portion of the trunk portion (lowermost peripheral edge of the body portion 44) on the inner peripheral side of the transmission belt (lower perimeter side of the metal V-belt 7 in the vertical direction) (figures 13a-13b clearly illustrate, the lowermost edge of the recess 48' being located along the front main surface 40f at a positon that is above the lowermost peripheral edge of the body portion 44 in a vertical direction) (see also paragraphs 0009-0040 in the translated version of the JP2006-153089A attached to this office action).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the front face of the trunk portion in Bransma’s transmission belt element with a non-contact portion comprising the features suggested in Harada reference. That is, a non-contact portion formed as a recessed portion extending along the saddle surface, and that divides the rocking edge in the width direction; the depth of said non-contact portion defining an inner peripheral side end portion of said non-contact portion that is located below (in a height direction) the contact line of the rocking edge portion at a minimum winding radius of the transmission belt, but above (in a height direction) the inner peripheral side edge portion of the trunk portion; where the depth of the width end portions of said a non-contact portion gradually decreases/ tapers as the non-contact portion narrows towards the rocking edge portion in a width direction, while the central portion of said non-contact portion (which is located between the width end portion of the non-contact portion) has a constant depth; and the width of the central portion of said non-contact portion being narrower than the width of the ring in the transmission belt (in paragraph 0029, Harada propose setting the width of the central portion of the non-contact portion to be substantially equal to the width of the saddle surface. Figure 7 in Bransma illustrate, the width of the saddle surface to be relatively narrower/ smaller than the width of the ring. Thus, if the transmission belt element taught by Bransma is modified using the combined teachings in Harada as noted above, the central portion of the non-contact portion with the constant depth would only extend a width that is substantially equal to the width of the saddle surface on Bransma’s transmission belt element; which would clearly be a width that is narrower/ smaller than the width of the ring). Configuring 

In regards to claim 2, Bransma in view of Harada teach all intervening claim limitations as shown above. Bransma further teach (Figures 1 and 5-7), the front face (first main body surface 38) including an inclined surface (tapered portion of the first main body surface 38, as clearly illustrated in figures 5-6C) that is continuous with the rocking edge portion (tilting edges 18) on the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) relative to the contact line of the rocking edge portion (axial contact line ‘CRN’ of the tilting edges 18) when the winding radius is minimized (when the trajectory of the pushbelt 3 correspond to the minimum radius of curvature ‘Rmin’ of the input pulley 1/ output pulley 2), and that narrows toward the rear face (second main body surface 38) as the inclined surface (tapered portion of the first main body surface 38, as clearly illustrated in figures 5-6C) extends toward the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) from the rocking edge portion (tilting edges 18). Yet, as noted above, Bransma fail to teach the non-contact portion (part of the base portion 34 that is located immediately below the bearing surface 42 in the height direction ‘H’ and between the pillar parts 44 in the width direction ‘W’) on the transmission belt element (transverse segment 32 illustrated in figure 7) being a recessed portion that has a depth defining an end portion of the non-contact portion on the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’).
Nevertheless, as noted above in the claim 1 rejection statement, Harada teach (Figures 1, 3-4, and 12-13b), a transmission belt element (element 40) comprising a rocking edge portion 
Therefore, when the transmission belt element taught by Bransma is modified using the combined teaching of Harada as detailed in the claim 1 rejection statement above (that is, when 

In regards to claims 3-4, Bransma in view of Harada teach all intervening claim limitations as shown above. Bransma further teach (Figures 1 and 5-7), an end portion of the rocking edge portion on the inner peripheral side (bottom-side/ radial inner extend of the tilting edges 18) being positioned on the inner peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) relative to the saddle surface (bearing surface 42); an end portion of the rocking edge portion on the outer peripheral side (top-side/ radial outer extend of the tilting edges 18) being positioned on the outer peripheral side of the transmission belt (lower perimeter side of the pushbelt 3 in the height direction ‘H’) relative to the saddle surface (bearing surface 42); the contact line of the rocking edge portion (axial contact line 

In regards to claim 8, Bransma teach (Figures 1 and 5-7) a transmission belt (pushbelt belt 3) wound around a primary pulley (input pulley 1) and a secondary pulley (output pulley 2) of a continuously variable transmission (continuously variable transmission illustrated in figure 1), the transmission belt (pushbelt belt 3) comprising: a plurality of elements (transverse segments 32 illustrated in figure 7), each including a trunk portion (base portion 34) having a saddle surface (bearing surface 42), and a pair of pillar portions (pillar parts 44) extending from the trunk portion (base portion 34) so as to be positioned on both sides of the saddle surface (bearing surface 42) in a width direction (width direction ‘W’); a ring (endless carrier 31 composed of the flexible rings 43) disposed between the pair of pillar portions (pillar parts 44) of the plurality of elements (transverse segments 32 illustrated in figure 7) so as to be in contact with the saddle surfaces (bearing surface 42); each of the plurality of elements (transverse segments 32 illustrated in figure 7) further including: a rocking edge portion (tilting edges 18) with a convex surface (paragraphs 0033 and 0043 discloses, the tilting edges 18 having convexly 
However, as detailed above in the claim 1 rejection statement, combined teachings in Harada disclose, a transmission belt comprising a plurality of elements; where each said plurality of elements includes a non-contact portion having the specific features/ structural arrangement and the orientation recited within claim 8 limitations (examiner notes that the elements in claim 8 has precisely the same structure as the element described in claim 1). 
Consequently, in light of combined teaching in Harada reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the front face of the trunk portion on each element forming Bransma’s transmission belt with a non-contact portion that is a recessed portion extending along the saddle surface, and that divides the rocking edge in the width direction; wherein, the depth of said non-contact portion defines an inner peripheral side end portion of said non-contact portion that is .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bransma in view of Harada as applied to claim 1 above, and further in view of Sekine et al. (U.S. Patent 5,123,880A hereinafter referred to as “Sekine”).

In regards to claim 7, Bransma in view of Harada teach all intervening claim limitations as shown above. Yet, Bransma does not teach the transmission belt element (transverse segment 32 illustrated in figure 7) including a pair of hook portions that protrudes from a free end portion of each corresponding pillar portion (upper ends of the pillar parts 44) in the width direction (width direction ‘W’) so that the pair of hook portions face each other, or a retainer ring being disposed between the ring (endless carrier 31 composed of the flexible rings 43) and said pair of hook portions. Harada also fail to cures these deficiencies in Bransma’s transmission belt element.

Subsequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the additional suggestions of Sekine in order to provide the modified transmission belt element taught by Bransma in view of Harada with a pair of hook portions that protrudes from the pair of pillar portions, and a retainer ring configured to engage said pair of hook portions. This would be beneficial for adequately retaining the ring within an accommodating opening (which is defined by the saddle surface, the pair of pillar portions, and the pair of hook portions) of the transmission belt element in a manner that prevents detachment between the ring and the transmission belt elements.

Response to Arguments

With respect to applicant’s arguments on page 6, sixth paragraph through page 7, third paragraph (in the remarks filed on 10/29/2021), regarding the 35 U.S.C. 112(b) rejections of claims 5-6, all have been fully considered and are persuasive. Therefore, said 35 U.S.C. 112(b) indefinite rejection of claims 5-6 has been withdrawn. 

With respect to applicant’s arguments on page 7, fourth paragraph through last paragraph (in the remarks filed on 10/29/2021), regarding the 35 U.S.C. 103 rejections of claims 1 and 8, all have been fully considered but they are not persuasive.

 Examiner further notes that the introductory paragraph (item 10) in page 5 of the previous office action (dated 08/04/2021) recites “Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bransma (U.S. PGPUB 2018/0023664A1), in view of Harada et al. (Japanese Patent Document JP2006-153089A hereinafter referred to as “Harada”), and appears to include a minor typographical error. That is, said paragraph should recite “Claims 1-6 and 8 are rejected under…” instead of “Claims 1-4 and 8 are rejected under…”. Nevertheless, page 14-16 of said previous office action does contain a detailed rejection statement pertaining to claims 5-6; where claims 5-6 are rejected under Bransma in view of Harada. Accordingly, Bransma in view of Harada still render obvious all claim 1 and 8 limitations.

With respect to applicant’s arguments on page 8, first paragraph through third paragraph (in the remarks filed on 10/29/2021), regarding the 35 U.S.C. 103 rejections of claims 2-4 and 7, all have been fully considered but they are not persuasive.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                                 /MICHAEL R MANSEN/                                                                                 Supervisory Patent Examiner, Art Unit 3654